Citation Nr: 0333327	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-17 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's hypertension is controlled by medication 
and has been shown to be manifested by diastolic pressure of 
110 or more but not manifested by diastolic pressure 
predominately 120 or more.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for the assignment of a rating of 20 percent for hypertension 
has been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a February 2002 letter. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records and post-service clinical records are on file.  There 
is no indication of relevant, outstanding records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

The veteran was afforded VA medical examinations in January 
1999, June 1999, March 2001, May 2002 and July 2003.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The examination reports obtained are thorough and 
contain sufficient information to rate the veteran's 
hypertension in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board finds that another examination is not 
necessary.  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran have been fulfilled 
with respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for hypertension.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the Board acknowledges that the VCAA 
letter issued in February 2002 only provided 60 days for the 
veteran to respond-although it also pointed out that any 
evidence received within one year could result in benefits 
being awarded back to the date of claim.  It is apparent that 
the RO applied the provisions of the invalidated 38 C.F.R. 
§ 3.159(b), as the veteran was provided 60 days to respond, 
but he was advised that he could still respond within a year 
and benefits, if any, would be awarded accordingly.  In a 
statement submitted by the veteran in February 2002, the 
veteran stated that he had no additional medical evidence to 
submit to support his claim and that the claims folder was 
ready for review.  Thus, although it appears that the RO 
initially applied the regulation that was invalidated by the 
Federal Circuit, the veteran has been provided ample 
opportunity to present evidence and has acknowledged that he 
has no other evidence to submit.


I.  Factual Background

At the veteran's December 1976 service enlistment medical 
examination a blood pressure reading of 122/74 was recorded.  
An examination performed for separation purposes in January 
1971 reflected a blood pressure reading of 128/80.

On VA examination in January 1999, the veteran reported that 
after separation from service he was noted to have some 
elevation in his blood pressure when he donated blood in 
1974.  He reported that in 1980 he had a blood pressure 
reading of 180/110 and was placed on medication.  Upon 
physical examination, a blood pressure reading of 150/90 was 
recorded.

The veteran was afforded a VA medical examination in June 
1999, and he, again, indicated that he was on medication for 
hypertension.  Blood pressure readings were recorded at 
176/116 for the right arm and 180/120 for the left arm.  

VA outpatient treatment notes reflect blood pressure readings 
of 158/106 in December 1999 and 156/98 in February 2000.  The 
veteran was taking hypertension medication.

In November 1999 the veteran's "significant other" 
submitted an affidavit attesting to monitoring the veteran's 
blood pressure readings from June through November 1999.  She 
did not provide her qualifications as a medical professional, 
however, the blood pressure readings were as follows: 
160/111, 155/108, and 150/99 for June; 149/98 and 168/112 for 
July; 161/114 for August; 154/111 and 171/115 for September; 
151/106 and 149/98 for October; and 159/112 for November.

The veteran submitted an appraisal card from Long's Drugs 
which noted blood pressure readings; however, the year of the 
readings was not provided.

At a VA examination in April 2000, the veteran reported that 
he was diagnosed with hypertension in 1972 or 1973 and had 
been on medication since that time.  He stated that when 
monitoring his blood pressure at home, it averaged 159/110.  
Blood pressure recordings upon physical examination were as 
follows: sitting 154/108; lying 150/94; and standing 150/100.  
The examiner noted that the veteran's hypertension was not 
well-controlled and increased his dosage of medicine.

VA outpatient treatment notes from November 2000 reflect a 
blood pressure reading of 160/108.

At a VA examination in March 2001, blood pressure recordings 
were 160/80 and 144/84.

The veteran was afforded another VA examination in May 2002, 
and blood pressure readings were 170/110 sitting, and 160/94 
and 162/100 supine.  The examiner noted that the veteran's 
blood pressure was "somewhat" elevated compared to readings 
from a year earlier.  The diagnosis was hypertension, with 
control of hypertension by medication in doubt.

VA outpatient treatment notes reflect blood pressure readings 
of 139/89 in November 2002, 139/89 and 140/90 in June 2003.

In January 2003, the veteran submitted blood pressure 
readings he had take using an Automatic Blood Pressure 
Monitor and Print-Out with IntelliSense.  Approximately 77 
readings were submitted in which several recorded a diastolic 
pressure of 110 or more but less than 120.  Systolic 
recordings were all under 200.

At a final VA examination in July 2003, the veteran's initial 
blood pressure was recorded at 144/94; however, later in the 
examination it fell to 138/90.  At the completion of the 
examination it was recorded at 138/88.


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) provides a 
60 percent rating if the diastolic pressure is predominantly 
130 or more, a 40 percent rating if the diastolic pressure is 
predominantly 120 or more, a 20 percent rating if the 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more, and a 10 percent 
rating if the diastolic pressure is predominantly 100 or more 
or systolic pressure is predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  


III.  Analysis

An October 1999 RO rating decision granted service connection 
for hypertension and assigned an initial rating of 10 percent 
for hypertension under Diagnostic Code 7101, effective from 
the date of claim of service connection of June 1998.  The 
June 2000 rating decision continued this determination.  

The evidence in this case demonstrates that the veteran's 
hypertension manifests in disability that more nearly 
approximates diastolic pressure predominantly 110 or more, as 
contemplated by a 20 percent rating under Diagnostic Code 
7101.  38 C.F.R. § 4.97 (2003).  The veteran's hypertension, 
however, does not manifest in disability that more nearly 
approximates diastolic pressure predominantly 120 or more, as 
contemplated by a 40 percent rating or diastolic pressure 
predominantly 130 or more as contemplated by a 60 percent 
rating under Diagnostic Code 7101.  38 C.F.R. § 4.97 (2003).  

The veteran has undergone several VA examinations where his 
blood pressure was recorded, in addition to blood pressure 
testing during outpatient visits and self-monitoring.  
Although recordings have fluctuated for the periods tested, 
the blood pressure recordings have occasionally provided a 
diastolic pressure of predominantly 110 or more.

For instance, blood pressure recordings at the June 1999 VA 
examination revealed diastolic pressures of 116 testing the 
right arm and 120 for the left arm.  A May 2002 VA 
examination revealed a diastolic pressure of 110.  The 
diastolic readings produced by the veteran for the month of 
December 2002 reflected several recordings between 110 and 
116.  

The Board finds that these recordings more nearly approximate 
the criteria for a rating of 20 percent for hypertension.  
The evidence, however, does not meet the criteria for a 
rating in excess of 20 percent as only a slight number of 
recordings of diastolic pressure measured over 120.  In fact, 
the Board notes that the veteran himself has specifically 
limited his appeal to entitlement to a 20 percent rating.   

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected hypertension.  Accordingly, the Board finds that 
the impairment resulting from the veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is warranted 
for the veteran's service-connected hypertension.  
Accordingly, the benefit sought on appeal is granted.





ORDER

Entitlement to a rating of 20 percent for hypertension is 
granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans'
' Appeals (BVA or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also choose to remand 
an issue or issues to the local VA office for additional development.   If 
the Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on how to 
appeal a claim applies only to issues that were allowed, denied, or 
dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



